Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 11/23/2021. As directed, claims 1, 3, and 7 were amended. Claim 2 was canceled. Accordingly, claims 1 and 3-7 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, Examiner deems a data analysis apparatus, comprising: a vehicle data communicator that obtains vehicle data indicating a vehicle status of each of a plurality of first vehicles from each of the plurality of first vehicles; an external data communicator that obtains external data indicating an external circumstance of each of the plurality of first vehicles from at least one of a second vehicle and a traffic infrastructure system, the second vehicle being in an area where each of the plurality of first vehicles is running, the second vehicle being different from the plurality of first vehicles; a processor; and a non-transitory memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations including: performing a first determination as to whether there is an inconsistency between the vehicle status of one or more of the plurality of first vehicles and the external circumstance; and outputting a result of the first determination regarding the one or more of the plurality of first vehicles, wherein the processor performs the first determination on the vehicle data obtained from each of the plurality of first vehicles, and outputs results of the first determination, and the operations further include: performing a second determination as to whether or not a number of one or more results each indicating that there is the inconsistency is at or higher than a predetermined reference number, the one or more results being included in the results of the first determinations for the plurality of first vehicles; and outputting (i) a result of the second determination indicating that the external data has an anomaly when the second determination is made that the number is at or higher than the predetermined reference number, and outputting (ii) a result of the second determination indicating that one or more first vehicles corresponding to the one or more results each indicating that there is the inconsistency among the plurality of first vehicles have an anomaly when the second determination is made that the number is less than the predetermined reference number to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an anomaly detection of external data based on the second determination that the number is at or higher than the predetermined reference number and an anomaly detection of the plurality of first vehicles based on the second determination that the number is less than the predetermined reference number. 
Toyama et al. (US PGPub. No. 2017/0032671) is deemed the closest prior art of record and teaches collecting vehicle sensor data from a plurality of vehicles at a server and making a determination as to whether a number of sensor information being inconsistent with traffic information is greater than or equal to a prescribed number (Toyama ¶0088-0091). However, Toyama fails to disclose a binary result determination as recited in the instant claims that specifies whether an anomaly exists in the external data or whether an anomaly exists in the plurality of first vehicles based on the result of the comparison of a number of inconsistent results to a predetermined reference number. In other words, Toyama appears to only teach making one determination of an anomaly based on a sufficiently large number of inconsistencies exist between the sensor information and the traffic information. 
Claim(s) 3-6 depend(s) from claim(s) 1, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669